                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION


ANTWONE LEWIS                                                                     PLAINTIFF
ADC #146994

v.                               No: 5:19-cv-00182 SWW


JAMES PLUMMER, et al.                                                           DEFENDANTS


                                            ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Patricia S. Harris. No objections have been filed. After careful

consideration, the Court concludes that the Proposed Findings and Recommended Disposition

should be, and hereby are, approved and adopted in their entirety as this Court’s findings in all

respects.

       IT IS THEREFORE ORDERED THAT Lewis’ complaint (Doc. No. 1) is DISMISSED

WITHOUT PREJUDICE.

       DATED this 12th day of September, 2019.

                                                    /s/Susan Webber Wright
                                                    UNITED STATES DISTRICT JUDGE
